Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 27, 2017                                                                                   Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156500(26)(27)                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Kurtis T. Wilder,
            Plaintiff-Appellee,                                                                                       Justices
                                                                     SC: 156500
  v                                                                  COA: 337966
                                                                     Wayne CC: 12-005176-FC
  BRANDON LEWIS CAIN,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motions of defendant-appellant to file an
  application for leave to appeal in excess of the page limitation and to submit his pro se
  pleadings “as is” are DENIED. The defendant-appellant shall file an application that
  substantially conforms to the form and page limit restrictions of the court rules on or
  before October 25, 2017, or the matter will be administratively dismissed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                September 27, 2017
                                                                               Clerk